Citation Nr: 0320708	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  96-03 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for 
chondromalacia, right knee.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia, right knee.

3.  Entitlement to an increased rating for residual of left 
knee injury with chondromalacia rated 10 percent disabling, 
and Muscle Group XIV, left quadriceps, rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from September 1970 April 
1972, and from May 1978 to October 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 Department of Veteran's 
Affairs (VA) rating decision in which the regional office 
(RO) reduced the rating of the veteran's chondromalacia of 
the right knee from 10 to zero percent and denied an 
increased rating for chondromalacia of the left knee.

In October 1997, the Board remanded these issues to the RO 
for further development, including obtaining VA treatment 
records.  In May 1999, the Board again remanded these issues 
to the RO for further development and readjudication of the 
veteran's claims with consideration of the holding of the 
United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court) in Esteban v. Brown, 6 
Vet. App. 259 (1994).

In a June 2000 rating decision, the RO awarded an additional 
10 percent rating for atrophy of Muscle Group XIV, left 
quadriceps, due to left knee injury.  The issue of 
entitlement to an increased ratings for service-connected 
disabilities from left and right knee disorders remain before 
the Board and are the subject of the remand which follows 
this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  A schedular evaluation of 10 percent for the right knee 
chondromalacia had been in effect since May 1, 1991.

2.  In June 1994, the RO proposed a reduction in the rating 
for the service-connected right knee disorder from 10 percent 
to zero percent.

3.  A July 1995 rating decision reduced the rating for the 
service-connected right knee disorder from 10 percent to zero 
percent, effective from November 1, 1995.

4.  The record does not reflect that the RO notified the 
appellant that he had 60 days within which to present 
evidence that his right knee disorder should continue to be 
compensated at the current level, nor did the RO notify the 
veteran that he had the opportunity for a predetermination 
hearing prior to the rating reduction.


CONCLUSION OF LAW

Restoration of a 10 percent rating for the service-connected 
right knee disorder chondromalacia is warranted, as the 
reduction to a zero percent rating was void ab initio.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 3.105 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in pertinent part, that he is entitled 
to a restoration of the rating of 10 percent for 
chondromalacia of the right knee. Based on its review of the 
relevant evidence in this matter, and for the following 
reasons and bases, it is the decision of the Board that the 
evidence mandates restoration of the 10 percent evaluation 
for the service-connected right knee chondromalacia.

The veteran was granted service connection for chondromalacia 
of the right knee by a February 1991 rating decision.  The 
disability was rated zero percent disabling.  The veteran was 
awarded a 10 percent evaluation for right knee chondromalacia 
by a December 1992 rating decision, effective from May 1, 
1991.  This appeal stems from a July 1995 rating decision by 
which the RO reduced the rating of the veteran's right knee 
disability to zero percent, effective from November 1, 1995.  

The Board has considered the law and regulations that pertain 
to the reduction of ratings.  In this case, the rating that 
was reduced was in effect less than five years, was based on 
detailed examinations, and was for disability that was not 
considered static.  See 38 C.F.R. § 3.344(c) (2002).  Since 
the rating that the RO proposed to reduce had not been in 
effect in excess of five years, it was not necessary to 
comply with 38 C.F.R. § 3.344, which addresses the need for 
stability in disability evaluations that have been in effect 
for long periods at the same level.  Accordingly, 38 C.F.R. 
§ 3.344(a) and (b) are not applicable.  Rather, all that was 
required to warrant a reduction in the veteran's ratings is 
re-examination that shows sufficient improvement in the 
service-connected disabilities, provided that the procedural 
requirements of 38 C.F.R. § 3.105 were complied with.

As in effect at the time of the rating reduction, 38 C.F.R. 
§ 3.105(e) provided:

Where the reduction in evaluation of a 
service-connected disability or 
employability status is considered 
warranted and the lower evaluation would 
result in a reduction or discontinuance 
of compensation payments currently being 
made, a rating proposing the reduction or 
discontinuance will be prepared setting 
forth all material facts and reasons. The 
beneficiary will be notified at his or 
her latest address of record of the 
contemplated action and furnished 
detailed reasons therefor, and will be 
given 60 days for the presentation of 
additional evidence to show that 
compensation payments should be continued 
at their present level. Unless otherwise 
provided in paragraph (h) of this 
section, if additional evidence is not 
received within that period, final rating 
action will be taken and the award will 
be reduced or discontinued effective the 
last day of the month in which a 60-day 
period from the date of notice to the 
beneficiary of the final rating action 
expires.

Paragraph (h) - now paragraph (i) - provided that the veteran 
would be given an opportunity for a predetermination hearing.  

In this case, the RO proposed to reduce the evaluation of the 
chondromalacia of the right knee from 10 percent to 
noncompensable in a June 1994 rating decision.  The veteran 
was notified of this June 1994 rating decision in a letter 
dated July 1, 1994, to which the rating decision was 
attached.  This letter, however, does not include the 
procedural rights outlined in 38 C.F.R. § 3.105(e) and (h) 
(1994).  In particular, the veteran was not specifically 
notified that, within 60 days, he could present additional 
evidence to show that compensation payments should be 
continued at their present level.  He also was not notified 
that he could make a request for a predetermination hearing.  

The RO reduced the evaluation of the right knee 
chondromalacia to a noncompensable rating effective November 
1, 1995, by a rating decision in July 1995.  In reducing the 
evaluation, the RO did not comply with the procedural 
requirements outlined at 38 C.F.R. § 3.105(e), as described 
above.  As the reduction would ultimately result in the 
reduction of compensation payments being made to the veteran, 
the RO should have prepared a proposed rating reduction 
setting forth material facts and reasons.  The veteran should 
have been notified of the proposed rating reduction and 
should have been given than 60 days to present additional 
evidence to show that compensation payments should be 
continued at the current level, as well as an opportunity to 
request a predetermination hearing.

Where VA reduces the appellant's rating without observing the 
applicable laws and regulations, the rating is void ab initio 
and the reduction will be set aside as not in accordance with 
the law.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens 
v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. 
App. 413, 422 (1993).  Without a showing that VA complied 
with the relevant provisions of 38 C.F.R. § 3.105, the 
reduction in rating for the veteran's right knee disability 
was not in accordance with applicable laws and regulations 
and therefore is void ab initio.

As the Board is restoring the 10 percent evaluation for the 
right knee chondromalacia, effective from the date of the 
rating reduction, the Board concludes that there is no 
prejudice to the veteran in any possible noncompliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) - which was 
enacted several years after the rating reduction at issue in 
this instance - as it might relate to the question of 
restoration of the 10 percent disability evaluation.  
Therefore, the Board will not discuss whether the various 
requirements of the VCAA have been met concerning this 
matter. 


ORDER

The reduction of the veteran's evaluation for the service-
connected right knee disability from a 10 percent to a 
noncompensble rating was void ab initio.  The 10 percent 
rating for chondromalacia of the right knee should be 
restored from the date of the rating reduction.  To this 
extent, the appeal is allowed, subject to regulations 
governing the payment of monetary benefits.  


REMAND

The record contains an award letter from the Social Security 
Administration (SSA) dated in August 2002.  The record does 
not show, however, that the RO has attempted to obtain 
records from SSA.

Accordingly, this case is REMANDED for the following:

1.  Obtain from the Social Security 
Administration (SSA) the records pertinent 
to the veteran's claim for SSA disability 
benefits, including the medical records 
relied upon concerning that claim.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



